Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Information Disclosure Statement
3.	The information disclosure statements (IDS) filed on 01/25/2021 and 10/12/2022 are considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-9 and 16-19 recite the limitation “an empty entry” (i.e., line 7 of claim 6; line 8 of claim 7; line 7 of claim 8; line 6 of claim 9).  However, it is unclear if the phrase in these claims refers to the phrase of “an empty entry” recited in claims 1 or 11.   Are they related to each other?  Or are they referring to a different “empty entry?”  Clarification is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claims 2-3 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10 and 12 of U.S. Patent No. 10,877,968.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:

Instant Application
Patent No. 10,877,968
Claim 1.  A system for querying data, comprising:
at least one storage device including a set of instructions and feature information of a plurality of entities, the feature information including at least one feature dimension for each entity, and at least one feature value for each feature dimension;
a cache memory for storing data cached from the at least one storage device, wherein the data includes a feature value or an empty entry of a selected feature dimension of each entity of the plurality of entities, the empty entry representing a characteristic value of the selected feature dimension;
at least one processor in communication with the at least one storage medium and the cache memory, wherein when executing the set of instructions, the at least one processor is configured to direct the system to:
in response to a query request related to the plurality of entities, perform a first search in the cache memory to produce a first search result;
obtain a corresponding relationship between the characteristic value and the selected feature dimension; and
generate a query result of the query request based on the corresponding relationship and the first search result.
Claim 2.  The system of claim 1, wherein the at least one processor is further configured to direct the system to:
determine the characteristic value of the selected feature dimension among the feature values of the selected feature dimension of the plurality of entities and establish the corresponding relationship between the characteristic value and the selected feature dimension;
for each entity having a feature value of the selected feature dimension being
 unequal to the characteristic value, cache the feature value of the selected feature dimension into the cache memory; and
for each entity having a feature value of the selected feature dimension being equal to the characteristic value, leave the corresponding feature value of the selected feature dimension without caching.

Claim 3.  The system of claim 2, the at least one processor is further configured to direct the system to:
update the feature information of the plurality of entities in the at least one storage medium; and
determine an updated characteristic value of the selected feature dimension based on the updated feature information.
Claim 1.  A system for querying data, comprising:
at least one storage medium including a set of instructions and feature information of a plurality of entities, the feature information including at least one feature dimension for each entity, and at least one feature value for each feature dimension;
a cache memory for storing data;







at least one processor in communication with the at least one storage medium and the cache memory; wherein when executing the set of instructions, the at least one processor is configured to direct the system to:
determine the characteristic value of the selected feature dimension among the feature values of the selected feature dimension of the plurality of entities and establish the corresponding relationship between the characteristic value and the selected feature dimension;
for each entity having a feature value of the selected feature dimension being
 unequal to the characteristic value, cache the feature value of the selected feature dimension into the cache memory; and
for each entity having a feature value of the selected feature dimension being equal to the characteristic value, leave the corresponding feature value of the selected feature dimension without caching;
in response to a query request related to the plurality of entities, perform a first search in the cache memory to produce a first search result;
obtain a corresponding relationship between the characteristic value and the selected feature dimension; and
generate a query result of the query request based on the corresponding relationship and the first search result.





Claim 3.  The system of claim 1, the at least one processor is further configured to direct the system to:
update the feature information of the plurality of entities in the at least one storage medium; and
determine an updated characteristic value of the selected feature dimension based on the updated feature information.


It is noted that claims 12-13 of the present application correspond to claims 10 and 12 of U.S. Patent No. 10,877,968.  Thus, claims 12-13 are rejected due to the same reasons set forth regarding claims 2-3 of the present application.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 5, 7-9, 11, 15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2017/0017683 (hereinafter Fourny).

	Regarding claims 1, 11 and 20, Fourny discloses a system for querying data, comprising:
at least one storage device including a set of instructions and feature information of a plurality of entities, the feature information including at least one feature dimension for each entity ([0083]), and at least one feature value for each feature dimension;
a cache memory for storing data cached from the at least one storage device, wherein the data includes a feature value or an empty entry of a selected feature dimension of each entity of the plurality of entities, the empty entry representing a characteristic value of the selected feature dimension ([0062-0063 and 0080]; “…In some embodiments, the extracted one or more characteristics include a number of distinct dimensions 108 and values for each of the distinct dimensions (e.g., values 110).  …As shown in FIG. 1, exemplary dimensions include a concept dimension (associated with the value ‘Assets’), a period dimension (associated with the value ‘Sept. 30th, 2012’), and entity dimension (associated with the value ‘Visto’),…);
at least one processor in communication with the at least one storage medium and the cache memory, wherein when executing the set of instructions, the at least one processor is configured to direct the system to:
in response to a query request related to the plurality of entities, perform a first search in the cache memory to produce a first search result ([0075-0076]; table 3 as shown below; “…in response to a received hypercube query (e.g., those cells having dimensions and/or associated values that match the hypercube query).  The one or more servers 101 then send (e.g., via the network(s) 104) data corresponding to the cells (e.g., data values 114, dimensions 108, and/or values 110) to the user computing device 102…”);

    PNG
    media_image1.png
    680
    630
    media_image1.png
    Greyscale

obtain a corresponding relationship between the characteristic value and the selected feature dimension; and generate a query result of the query request based on the corresponding relationship and the first search result ([0085-0086, 0095 and 0102]; “…one or more characteristics associated with the data value. In some embodiments, the extracted one or more characteristics include pairs of dimensions and values associated therewith (e.g., one exemplary characteristics is a dimension of ‘Concept’ and a value of ‘Assets,’ as shown in cell 116-1 of Fig. 1.  In some embodiments, characteristics are referred to as dimensional coordinates, such that each pair of dimension and its associated value reflects a particular dimensional coordinate position…”).  In addition, Fourny discloses a non-transitory computer readable medium, comprising at least one processor ([0030]).

Regarding claims 5 and 15, Fourny discloses the system wherein to generate the query result of the query request, the at least one processor is further configured to direct the system to: replace one or more empty returns for the selected feature dimension in the first search result with the characteristic value ([0008-0009]).

Regarding claims 7 and 17, Fourny discloses the system wherein to perform the first search in the cache memory in response to the query request, the at least one processor is further configured to direct the system to:
determine whether the query request is related to the selected feature dimension and the corresponding characteristic value; in response to a determination that the query request is related to the selected feature dimension and the corresponding characteristic value, update the query request, the updated query request including the feature dimension and an empty entry; and perform the first search in the cache memory based on the updated query request ([0133 and 0141]).

Regarding claims 8 and 18, Fourny discloses the system wherein to perform the first search in the cache memory in response to the query request, the at least one processor is further configured to direct the system to:
determine whether the query request is related to the selected feature dimension; in response to a determination that the query request is related to the selected feature dimension, cache the characteristic value of the selected feature dimension into the cache memory for each entity whose selected feature dimension has an empty entry; and perform the first search in the cache memory in response to the query request ([0008-0009, 0012 and 0106]).

Regarding claims 9 and 19, Fourny discloses the system wherein to perform the first search in the cache memory in response to the query request, the at least one processor is further configured to direct the system to:
in response to the query request, cache the characteristic value of the selected feature dimension into the cache memory for each entity whose selected feature dimension has an empty entry; and perform the first search in the cache memory ([0009 and 0082-0083]).



Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 4, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fourny in view of U.S. 2012/0123862 (hereinafter Kurra).

Regarding claims 4 and 14, Fourny does not explicitly disclose the system wherein the characteristic value of the selected feature dimension is a mode of the feature values of the selected feature dimension of the plurality of entities.  However, such feature is well known in the art as disclosed by Kurra ([0044, 0078 and 0080]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Kurra in the system of Fourny in view of the desire to enhance the cell storing patterns by utilizing the specific type of characteristic values resulting in improving the database query system.

Regarding claim 10, Fourny does not explicitly discloses the system wherein the plurality of entities include at least one of service requesters, service providers, or service orders in an Online to Offline (O20) service system.  However, such feature is well known in the art as disclosed by Kurra ([0044]: online service providers) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Kurra in the system of Fourny in view of the desire to enhance the storing scheme and the data interaction scheme by utilizing the type of data sources resulting in improving the database query system.

14.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fourny.

Regarding claims 6 and 16, Fourny discloses the system wherein to generate the query result of the query request, the at least one processor is further configured to direct the system to:
determine whether the first search result includes an empty return; in response to a determination that the first search result includes an empty return, cache the characteristic value of the selected feature dimension into the cache memory based on the corresponding relationship for each entity whose selected feature dimension having an empty entry ([0009, 0012-0013 and 0106]).  Although Fourny does not explicitly disclose the features of performing a second search in the cache memory in response to the query request to produce a second search result; and generating the query result of the query request based on the second search result, the specific manipulation (i.e. the specific number of searches conducted) utilized for the search query system would have been an obvious design choice to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art.  



Allowable Subject Matter
15.	Claims 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and overcome the double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-3 and 12-13, the prior art of record fails to disclose or make obvious, neither singly nor in combination, a method or a system for querying data comprising, in addition to the other recited features of the claim, the features of “wherein the at least one processor is further configured to direct the system to: determine the characteristic value of the selected feature dimension among the feature values of the selected feature dimension of the plurality of entities and establish the corresponding relationship between the characteristic value and the selected feature dimension; for each entity having a feature value of the selected feature dimension being  unequal to the characteristic value, cache the feature value of the selected feature dimension into the cache memory; and for each entity having a feature value of the selected feature dimension being equal to the characteristic value, leave the corresponding feature value of the selected feature dimension without caching” in the manner recited in claims 2 or 12.



Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161